Citation Nr: 1109607	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-35 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the VA RO in Chicago, Illinois, which denied the Veteran's claim for service connection for numbness and tingling of both upper extremities, claimed as secondary to service-connected diabetes mellitus, type II.

In April 2009, a Board video conference was held before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of that proceeding has been associated with the claims file.

This issue was remanded by the Board for further development in August 2009.

The Board notes that the Veteran also indicated in his August 2006 notice of disagreement (NOD) that he disagreed with the July 2006 denial of his claims for service connection for numbness and tingling of both lower extremities and a skin disorder.  With regard to the Veteran's claim for service connection for a skin disorder, the Board notes that service connection was granted for tinea versicolor in an October 2008 rating decision.  With regard to the Veteran's claim for service connection for numbness and tingling of both lower extremities, the Board notes that service connection was granted for peripheral neuropathy of both lower extremities in a January 2011 rating decision.  These decisions were a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, they are not currently on appeal before the Board. 

Additionally, the Board notes that the Veteran's representative submitted argument via a Statement of Accredited Representative in Appealed Case in March 2009 prior to the August 2009 Board remand.  The Veteran's representative did not submit argument in the form of a Statement of Accredited Representative in Appealed Case after this remand was issued.  However, in a January 10, 2011, letter attached to the most recent supplemental statement of the case (SSOC), the Veteran and his representative were advised that he had 30 days from the date of this letter to respond.  As 30 days have since passed, the Board will proceed to the merits of the claim.


FINDING OF FACT

The Veteran is not shown by competent medical evidence to have peripheral neuropathy of the upper extremities that is etiologically related to a disease, injury, or event in service, to include a service-connected disability.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service, is not proximately due to or the result of any service-connected disability, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2005 and May 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  A March 2006 letter also advised him as to the disability rating and effective date elements of his claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA and private medical records are in the file.  The Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination for his peripheral neuropathy claim in November 2009.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010). 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran contends that he has intermittent numbness and tingling of his hands secondary to his service-connected diabetes mellitus, type II, which he asserts is peripheral neuropathy.  See VA Form 9, November 2008; Board hearing transcript, April 2009.

The Board notes that the RO granted service connection for diabetes mellitus, type II associated with herbicide exposure in the July 2006 rating decision.  As such, in-service exposure to herbicides has been conceded. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of peripheral neuropathy of the upper extremities. 

A review of the claims folder reveals that the Veteran was afforded a VA diabetes mellitus examination in June 2006, at which he complained of intermittent tingling in his lower extremities greater than in his upper extremities.  During the evaluation, the VA examiner noted that the Veteran denied any paresthesias or other sensory abnormalities and displayed normal sensation to light touch and pinprick in both the upper and lower extremities.  The examiner concluded that there was no evidence of peripheral neuropathy.

In April 2009, during his video conference before the Board, the Veteran submitted additional evidence in support of his claim, including a brief statement by one of his VA treating physicians who opined that he does have peripheral neuropathy secondary to diabetes mellitus, type II, and evidence of decreased sensation in the area of the malleoli (a rounded, bony protrusion, such as those on either side of the ankle).  However, the doctor did not specifically indicate the extent and areas of the body in which the disorder was present.  The Veteran's private treating physician, Dr. D.M., provided a similar statement, but indicated only that the Veteran suffers from peripheral neuropathy of the feet.

More recently, the Veteran underwent a VA examination in November 2009.  The examiner reviewed the claims file and noted the Veteran's complaints of tingling primarily on the bottoms of his feet.  It occurs 2 to 3 times per week.  It was noted that there is no other tingling.  The Veteran reported that he has noticed the tingling for a year or so.  He cannot think of anything that brings it on.  It will usually last about 1 to 2 hours.  It seems to occur more in the late evening or at night.  He is not on any treatment for this.  Upon examination, the Veteran was noted as having decreased vibration of both feet and decreased pinprick of both distal feet.  There is no muscle atrophy or signs of motor weakness.  There is normal sensation in the hands.  The examiner diagnosed the Veteran with diabetic neuropathy of bilateral lower extremities that involves the distal sensory fibers of the feet.  The examiner stated that she is unable to identify a specific nerve without resorting to speculation.  There is no neuritis, neuralgia, or paralysis.  The Veteran has no findings of an  upper extremity neuropathy.  The examiner stated that it is her opinion that the neuropathy is as likely as not due to his service-connected type II diabetes.     

The Board notes that, while the agent orange or herbicide presumptive conditions include acute and subacute peripheral neuropathy, such is defined by the regulations as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset."  See 38 C.F.R. § 3.309(e), Note 2 (2010).  Chronic persistent peripheral neuropathy is a condition which the VA Secretary has determined to be unrelated to herbicide exposure.  See generally Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 2003) [which classifies chronic persistent peripheral neuropathy as a condition specifically not associated with herbicide exposure].

In this case, the Board notes that there is no medical evidence of record reflecting that the Veteran suffered from transient peripheral neuropathy of either upper extremity that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  Additionally, the Veteran has not asserted that he suffered from such transient peripheral neuropathy following service.  Specifically, at the April 2009 hearing, the Veteran reported that he began experiencing weakness in his arms and legs shortly after he was diagnosed with diabetes.  A February 2005 private medical record from Dr. D.M. reflected that the Veteran had new onset type 2 diabetes.  Therefore, service connection for peripheral neuropathy of the upper extremities cannot be granted as presumptively associated with agent orange or herbicide exposure. 

With regard to granting service connection on a direct or secondary basis, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim, and that the Veteran is certainly competent to describe symptoms in his upper extremities, the competent medical evidence of record does not show the Veteran to have peripheral neuropathy of the upper extremities.  While the Veteran has been determined to have peripheral neuropathy of the lower extremities, there is no indication in the medical evidence of record that he has been diagnosed with peripheral neuropathy of the upper extremities.  Specifically, it was noted in the November 2009 VA examination report that there were no findings of an upper extremity neuropathy.  It was also concluded in the June 2006 VA examination report that there was no evidence of peripheral neuropathy of the upper extremities.  The claims folder contains no other competent medical evidence of record revealing a diagnosis of peripheral neuropathy of the upper extremities.  Therefore, service connection cannot be granted for this claimed disability on a direct or a secondary basis.

The Board acknowledges that the Veteran's representative stated at the April 2009 hearing that the Veteran was submitting a statement from Dr. P at the VA Clinic in Rockford, Illinois, indicating that the Veteran has peripheral neuropathy of the upper extremities.  The Board has reviewed this evidence and finds no indication in this letter that the Veteran has peripheral neuropathy of the upper extremities specifically.  

The Board also acknowledges the Veteran's contention that he currently has peripheral neuropathy of the upper extremities as a result of his active duty service.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  While he is certainly competent to report symptomatology in his upper extremities, the Board ultimately finds the competent medical evidence of record to be more persuasive than the Veteran's lay contentions as to the presence of a current disability of the upper extremities.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the upper extremities, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, type II is denied.



	

____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


